UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 Amendment No. 1 to Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 10, 2012 DOLLAR TREE, INC. (Exact name of registrant as specified in its charter) VIRGINIA (State or Other Jurisdiction of Incorporation) 0-25464 26-2018846 (Commission File Number) (I.R.S. Employer Identification No.) 500 Volvo Parkway Chesapeake, VA 23320 (Address of Principal Executive Offices and Zip Code) (757) 321-5000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Dollar Tree, Inc. (the "Company")isfiling thisamendment (“Amendment”) to the Company's Current Report on Form 8-K filedon May 11, 2012 (“Original Filing”) to correct the phone number for the Company’s conference call for investors and analyststo beheld on May 17, 2012 that was included in Exhibit 99.1 of the Original Filing. Item 7.01.Regulation FD Disclosure. On May 10, 2012, Dollar Tree, Inc. issued a press release regarding the Company hosting its conference call for investors and analysts on Thursday, May 17, 2012 at 9:00 a.m. (Eastern Time)to discuss financial results for the first quarter ended April 28, 2012.A copy of the press release is attached to this Form 8-K as Exhibit 99.1 and is incorporated herein by this reference. The information contained in this item is being furnished to the Securities and Exchange Commission.Such information shall not be deemed "filed" for purposes of Section 18 of the Securities and Exchange Act of 1934 or otherwise subject to the liabilities of that Section.The information shall not be deemed incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. 99.1Press release dated May 10, 2012 issued by Dollar Tree, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. DOLLAR TREE, INC. Date:May 14, 2012 By: /s/ Kevin S. Wampler Kevin S. Wampler Chief Financial Officer EXHIBITS Exhibit 99.1 - Press release dated May 10, 2012 issued by Dollar Tree, Inc.
